Citation Nr: 0420990	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  97-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
temporomandibular joint (TMJ) syndrome with myofascial pain 
syndrome for the period from October 1995 to January 6, 2004.

2.  Entitlement to an evaluation in excess of 30 percent for 
TMJ syndrome with myofascial pain syndrome for the period 
subsequent to January 7, 2004.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The veteran testified before the undersigned Veterans Law 
Judge in August 2001.  A transcript of the hearing is of 
record.  In January 2002 and October 2003, the Board remanded 
the case for further developments.  Unfortunately, due 
process mandates another remand of the claim for TMJ 
syndrome.  Parenthetically, the Board notes that the veteran 
is in receipt of a total disability at a 100 percent rating.  
If he desires to withdraw the issue regarding a higher rating 
for TMJ syndrome, he can do so in writing to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While this claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted, which, among other things, 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  This law 
also eliminated the concept of a well-grounded claim.  VCAA 
further requires VA to notify the appellant of the 
information and evidence necessary to substantiate the claim 
and indicate which portion of any such information or 
evidence is to be provided by VA and which is to be provided 
by the claimant.  38 U.S.C.A. § 5103 (West 2002)  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Unfortunately, in this case, the veteran has never been 
provided with his due process rights with respect to the 
issue of entitlement to an increased rating for TMJ.  

While he was provided with VCAA notice by letter dated in 
February 2002 with respect to a psychiatric claim no longer 
on appeal, the Board finds that the VCAA-Quartuccio notice 
requirements have not been satisfied at to the current claim.  
In addition, he was provided with Supplemental Statements of 
the Case (SSOC) in June 2003 and March 2004, which discussed 
the changes in the law; however, while the SSOCs contain a 
generic recitation of the law, they did not inform the 
appellant of what information and evidence he was responsible 
for providing, and what VA would attempt to obtain, in the 
context of the particular claim presented.  Accordingly, and 
given the fact that the veteran has never been provided a 
formal VCAA notice letter in connection with the present 
appeal, it is unlikely that the Board's analysis in this 
regard, if appealed, would survive judicial scrutiny.

Finally, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, 
further appellate consideration will be deferred and this 
case is REMANDED for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

